DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 2 and 4.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The lines, numbers and lettering are not clean, well-defined, sufficiently dense and dark, and uniformly thick and well defined in Figure(s) 4, 5A, and 5B.  See 37 CFR 1.84(l) and (q).
The margins are not of proper size in Figure(s) 1-6.  See 37 CFR 1.84(g).
In Figure(s) 6 the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).
The numbering of the sheets of drawings bearing FIG(s). 1-6 is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-10, 12-13, 15, 17-19, 21, 23, 24, 27, 28, 30-31, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "about" and “significantly” in claim 1 are relative terms which render the claim indefinite.  The term "about" and “significantly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2, 4, 7-10, 12-13, 15, 17-19, 21, 23, 24, 27, 28, 30-31, and 33-36, which depend from claim 1, fail to overcome this issue and are similarly rejected.

The term "substantially" in claim 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 19, 21, and 23, which depend from claim 18 fail to overcome this issue and are similarly rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 2, 4, 7-10, 12-13, 15, 17-19, 21, 23-24, 27-28, 30-31, and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-16, 18-23, 25, and 27-28 of U.S. Patent No. 10,253,353 B2 (Bhattacharyya et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘353 patent, like that of the subject application, are to “[a] method of increasing the hybridization efficiency of a probe and a target RNA in a cell lysate”. As seen in claims 2-3 of the patent, said claim 2 of the subject application both recite that one is to be using “the guanidine salt [which] comprises guanidine isothiocyanate.”

Below is a table which identifies which patented claims are deemed to make obvious that found in which of the current pending claims.
Application Claims
Patent Claims

Application Claims
Patent Claims
1
1

21
20, 21
2
2, 3

23
19
4
4, 6

24
22, 23
7
7

27
25, 27
8
8

28
22
9
9

30
1
10
1

31
1
12
11

33
1
13
13

34
1
15
14

35
27
17
15, 16

36
28
19
18




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding & Rationale
Claims 1, 2, 4, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,971 (Mitsuhashi) in view of US 8,404,450 B2 (Geddes et al.) and US 8,030,034 B2 (Bitner et al.).

Mitsuhashi, in column 12, “Example 3”, third paragraph, teach hybridization of probes to RNA in a cell lysate and that he temperature one uses is dependent on a number of factors.  As stated therein:
The ribosomal RNA of the particular fungal species being tested for, if present in the cell lysate, is next hybridized to the first, specific polynucleotide probe immobilized to the solid support. Hybridization can be accomplished by incubating the cell lysate and the first polynucleotide probe at a temperature dependent on a variety of factors, as is well known to those with ordinary skill in the art. These factors include the length of complementary nucleotide sequences, the ratio of guanine and cytosine bases to the entire base content in the complementary nucleotide sequences (the GC content), the NaCl concentration in the buffer solution, the number of bases which mismatch in the complementary nucleotide sequence, and the type of nucleotide.  (Emphasis added)

As evidenced above, the aspect of detecting a target RNA molecule in cell lysate sample via hybridization was known in the art, and that hybridization was achieved by using elevated temperatures.  While Mitsuhashi teaches that the temperature can depend on a variety of factors, Mitsuhashi has not been found to teach first heating the sample to a temperature “of about 80 C and about 95 C”, and maintaining the sample temperature “at at least 65 C prior to contact with the probe.” (claim 9)

Geddes et al., at column 7, third paragraph, teach:
The application of low level microwave energy for heating of the sample may be used to speed up any biological/biochemical kinetics within the system. Notably, low level microwaves do not destroy or denature proteins, DNA, or RNA, but instead heat the sample sufficiently to provide for accelerated kinetics such as binding, hybridization or chemical interaction.  (Emphasis added)

As evidenced above, the aspect of heating a sample, including that which comprises RNA, is recognized in the art as accelerating hybridization reactions, and thusly, enhancing the amount of detectable hybridized RNA.  The aspect of applying this heating to the sample is recognized as effectively removing secondary structure of the RNA, and that the RNA is not degraded, else, one would not be achieving hybridization of RNA to probe(s) and detecting same.

Geddes et al., like Mitsuhashi, has not been found to teach first heating the sample to a temperature “of about 80 C and about 95 C”, and maintaining the sample temperature “at at least 65 C prior to contact with the probe.”


Bitner et al., in their abstract, teach:

The present invention relates to methods, kits, and compositions for generating purified RNA samples and purified DNA samples. In particular, the present invention provides methods for generating a purified RNA or DNA sample from a sample containing both DNA and RNA molecules using a binding matrix that preferentially binds DNA or RNA in the presence of an acidic dilution buffer, or using a binding matrix that comprises acid zeolites, as well as compositions and kits for practicing such methods.  (Emphasis added)


Bitner et al., column 3, fourth paragraph, teach:
In certain embodiments, the plurality of RNA molecules comprises total RNA from the lysed cells.


Bitner et al., at column 4, last paragraph, bridging to column 5, teaches:
In some embodiments, the sample is heated to a temperature of between 25 and 80 degrees Celsius prior to the separating step, although higher and lower temperature may be used. In certain embodiments, the sample is heated to a temperature of between 25 and 80 degrees Celsius after the dilution buffer and binding particles have been added to the sample. In other embodiments, the sample is heated to a temperature of between 25 and 80 degrees Celsius prior to the addition of the dilution buffer and/or binding particles to the sample. In additional embodiments, the sample is heated to a temperature of at least 50 degrees, or at least 75 degrees Celsius. In some embodiments, the heating is conducted for about 1-15 minutes (e.g. the sample is incubated at about 75 degrees Celsius for about 3 minutes, although longer and shorter incubation times may be used).  (Emphasis added)

Bitner et al., at column 14, third paragraph, teach:

The present invention is not limited to any specific type of lysis buffer. Preferably, the lysis buffer contains a chaotropic salt, present in about a 1-5 M concentration. Chaotropic salts are salts of chaotropic ions. Such salts are highly soluble in aqueous solutions. The chaotropic ions provided by such salts, at sufficiently high concentration in aqueous solutions of proteins or nucleic acids, cause proteins to unfold, nucleic acids to lose secondary structure or, in the case of double-stranded nucleic acids, to melt. Chaotropic ions include, for example, guanidinium, iodide, perchlorate and trichloroacetate. In preferred embodiments, the chaotropic ion is the guanidinium ion. Examples of chaotropic salts include, for example, guanidine hydrochloride, guanidine thiocyanate (which is sometimes referred to as guanidine isothiocyanate), sodium iodide, sodium perchlorate, and sodium trichloroacetate. Preferred are the guanidinium salts, more 

Bitner et al., at column 5, third paragraph, teach:
In some embodiments, the cell lysate is generated by contacting a cell suspension comprising a plurality of cells with a lysis buffer comprising a chaotropic agent. In certain embodiments, the plurality of cells are selected from: human cells, mouse cells, plant cells, bacteria cells, transformed cells, or other type of cell. In additional embodiments, the chaotropic agent is selected from the group consisting of sodium perchlorate, guanidinium hydrochloride, guanidinium isothiocyanate, guanidinium thiocyanate, sodium iodide, potassium iodide, and combinations thereof.  (Emphasis added)

The above showing is deemed to meet a limitation of claim 2.

Bitner et al., at column 1, fourth paragraph, teach:
An improved method for isolating intact RNA from ribonuclease-rich tissues was disclosed by Chirgwin et al., Biochemistry, 18: 5924-29 (1979). This method comprises exposing tissue homogenates to concentrated guanidinium thiocyanate and 2-mercaptoethanol, thereby eliminating nucleolytic degradation of RNA by denaturing all of the cellular proteins, including ribonuclease, at a rate which exceeded the rate of RNA hydrolysis by ribonuclease.  (Emphasis added)

The above showing is deemed to render obvious limitations of claim 4.

Bitner et al., at column 6, last paragraph, teaches inclusion of a chelating agent, EDTA.  As stated therein:
In particular embodiments, the compositions further comprise a chelating agent. In additional embodiments, the chelating agent comprises ethylene diamine tetra-acetic acid (EDTA) present at a concentration of about 0.1 mM to 10 mM with a pH of about 8.0.

The above showing is deemed to meet a limitation of claim 7.

Bitner et al., at column 6, last paragraph, teach use of a centrifuge.  As stated therein:
with the aid of a centrifuge and/or vacuum system to pull liquid through the membrane).  (Emphasis added)

The above showing is deemed to fairly render obvious a limitation of claim 8.
Bitner et al., at column 47, “Example 15”, teaches isolating mRNA.  Such a showing is deemed to render obvious limitations of claim 10.

In view of the above showings, it would have been obvious to one of ordinary skill in the art to have modified the methods of Mitsuhashi and Geddes et al., whereby one followed their guidance that the RNA sample should not only be heated, but that by raising and maintaining the temperature also during hybridization (Geddes et al.), one would be able to accelerate the hybridization reaction (claim 9).  As shown above, Bitner et al., provides guidance as to temperature ranges, which includes the use of temperatures of “about 80 degrees Celsius”, and also asserts that the length of time that the sample/reaction is heated can be adjusted as needed.  Given such guidance, the selection of prehyridization and hybridization temperatures, as well as their duration, are deemed to be matters of routine optimization.
In addition to the above, it is noted that Bitner et al., also teach use of lysis buffers that comprise guanidine isothiocyanate, 2-mercaptoethanol (applicant’s β-mercaptoethanol), and a chelator.  Given such explicit guidance, the use of the same reagents for the same purpose would have been most obvious.  (limitations of claims 2, 4, and 7)  As evidenced above, Bitner et al teach isolation of mRNA.  Given such, the aspect of detecting such via hybridization (Geddes et al.), and detecting such hybridization products, would have been most obvious.  (Claims 10 and 12)  In view of the well-developed state of the art, the intense interest in detecting different forms 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 4, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,971 (Mitsuhashi) in view of US 8,404,450 B2 (Geddes et al.) and US 8,030,034 B2 (Bitner et al.).

Claims 13, 15, 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,971 (Mitsuhashi) in view of US 8,404,450 B2 (Geddes et al.) and US 8,030,034 B2 (Bitner et al.), as applied to claims 1, 2, 4, 7-10, and 12 above, and further in view of US 5,958,689 (Scholin et al.) and applicant’s admissions.

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Rationale

See above for the basis of the rejection as it pertains to the disclosures of Mitsuhashi et al., Geddes et al., and Bitner et al.

Neither Mitsuhashi et al., Geddes et al., nor Bitner et al., have been found to teach the limitations of claims 13, 15, 17, 18, 19, 21, and 23.

Scholin et al., disclose methods and compositions for detecting RNA target molecules via hybridization.  As seen at column 10, lines 26-55:
Detection 

  Where the label is radioactive, the presence of probe can be detected in a scintillation counter. More conveniently, in mixed phase assays, the substrate can be dried and exposed to X-ray film in any number of conventional autoradiographic protocols. Autoradiographic detection is typically employed with .sup.3 H, .sup.125 I, .sup.35 S, .sup.14 C, or .sup.32 P labeled probes or the like. The choice of radioactive isotope depends on research preferences due to ease of synthesis, stability and half lives of the selected isotopes. 

   Where the label is fluorescent, the sample is detected by first irradiating it with light of a particular wavelength. The sample absorbs this light and then emits light of a different wavelength which is picked up by a detector. 

   Where the label is a hapten or antigen, the sample can be detected by using antibodies. In these systems, a signal is generated by attaching fluorescent or enzyme molecules to the antibodies; in some cases the antibody is labeled with a radioactive probe. (Tijssen, P., Practice and Theory of Enzyme Immunoassays, Laboratory Techniques in Biochemistry and Molecular Biology, Burdon, R. H., van Knippenberg, Ph. H., Eds., Elsevier, pp. 9-20 (1985).) 

   One method of detection is enzymatic detection in conjunction with biotin. Although fluorescence is an alternative label, enzymatic labels, in combination with avidin or streptavidin such as biotinylated peroxidase or alkaline phosphatase, are preferred. Enzyme-conjugated avidin or streptavidin can also be used to directly bind the enzyme to the probe. Preferred enzymes are peroxidase or alkaline phosphatase.

Applicant, at page 15, paragraph [0045], teaches that the probes and their use are well known in the art.  As admitted to therein:
[0045] Label: An agent capable of detection, for example by spectrophotometry, flow cytometry, or microscopy. For example, a label can be attached to a nucleotide, thereby permitting detection of the nucleotide, such as detection of the nucleic acid molecule of which the nucleotide is a part. Examples of labels include, but are not limited to, radioactive isotopes, enzyme substrates, cofactors, ligands, chemiluminescent agents, Methods for labeling and guidance in the choice of labels appropriate for various purposes are discussed for example in Sambrook et al. (Molecular Cloning: A Laboratory Manual, Cold Spring Harbor, New York, 1989) and Ausubel et al. (In Current Protocols in Molecular Biology, John Wiley & Sons, New York, 1998).  (Emphasis added)

Applicant, at page 18, paragraph [0056], admits:
[0056] Methods for labeling and guidance in the choice of labels appropriate for various purposes are discussed, for example, in Sambrook et al., Molecular Cloning: A Laboratory Manual, Cold Spring Harbor Laboratory Press (1989) and Ausubel et al., Current Protocols in Molecular Biology, Greene Publishing Associates and Wiley-Intersciences (1987).  (Emphasis added)

Applicant, at page 29, paragraph [0082], bridging to page 30, asserts:
[0082] In some embodiments, the probe is detectably labeled, either with an isotopic or non-isotopic label, alternatively the target ribonucleic acid is labeled.  Non-isotopic labels can, for instance, comprise a fluorescent or luminescent molecule, biotin, an enzyme or enzyme substrate or a chemical. Such labels are preferentially chosen such that the hybridization of the probe with target ribonucleic acid (such as a ribonucleic acid from a pathogen) can be detected. In some examples, the probe is labeled with a fluorophore. Examples of suitable fluorophore labels are given above. In some examples, the fluorophore is a donor fluorophore. In other examples, the fluorophore is an accepter fluorophore, such as a fluorescence quencher. In some examples, the probe includes both a donor fluorophore and an accepter fluorophore. Appropriate donor/acceptor fluorophore pairs can be selected using routine methods. In one example, the donor emission wavelength is one that can significantly excite the acceptor, thereby generating a detectable emission from the acceptor. In some examples, the probe is modified at the 3 '-end to prevent extension of the probe by a polymerase. Detectable labels suitable for use include any composition detectable by spectroscopic, photochemical, biochemical, immunochemical, electrical, optical or chemical means. Useful labels include biotin for staining with labeled streptavidin conjugate, magnetic beads (for example DYNABEADS™), fluorescent dyes (for example, fluorescein, Texas red, rhodamine, green fluorescent protein, and the like), radiolabels (for example, 3H, 1251, 35S, 14C, or 32P), enzymes (for example, horseradish peroxidase, alkaline phosphatase and others commonly used in an ELISA), and colorimetric labels such as colloidal gold or colored glass or plastic (for example, polystyrene, polypropylene, latex, etc.) beads. Patents teaching the use of such labels include U.S. Patent No. 3,817,837; U.S. Patent No. 3,850,752; U.S. Patent No. 3,939,350; U.S. Patent No. 3,996,345; U.S. Patent No. 4,277,437; U.S. Patent No. 4,275,149; and U.S. Patent No. 4,366,241.

 
Scholin et al., at column 10, first full paragraph, teach performing a sandwich hybridization assay which uses two probes, where one is bound to a solid support and a second probe, which is labeled, and that the two probes bind to the same target molecule, but not at the same sequence.  Rather, one binds to a conserved region and one binds to a variable region.  As disclosed therein:
For the sandwich-type assay, the test sample suspected of containing Pseudo-nitzschia is then contacted with the solid support in a hybridization medium. Finally, a second soluble-labeled probe complementary to a different sequence of the rRNA of the pathogenic Pseudo-nitzschia is hybridized to the rRNA that has formed a hybridization duplex with the immobilized nucleic acid probe on the solid support. A probe to a hypervariable region and a probe to a conserved region of rRNA of Pseudo-nitzschia may each function as either a capture or signal probe.  (Emphasis added)

The above showings are deemed to fairly render obvious limitations of claims 13, 15, 17-9, 21, and 23.
In view of the above analysis, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Mitsuhashi et al., Geddes et al., and Bitner et al., whereby known labels and means for detection were employed for to do so would reduce the amount of time, effort and expenses in developing a method of detecting RNA molecules in a manner that “provide for accelerated kinetics” (Geddes et al.).  In view of the admittedly well-developed state of the prior art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 13, 15, 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,971 (Mitsuhashi) in view of US 8,404,450 B2 (Geddes et al.) and US 8,030,034 B2 (Bitner et al.), as applied to claims 1, 2, 4, 7-10, and 12 above, and further in view of US 5,958,689 (Scholin et al.) and applicant’s admissions.
Claims 24, 27, 28, 30, 31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,971 (Mitsuhashi) in view of US 8,404,450 B2 (Geddes et al.) and US 8,030,034 B2 (Bitner et al.), as applied to claims 1, 2, 4, 7-10, and 12 above, and further in view of US 7,833,716 B2 (Becker et al.).

See above for the basis of the rejection as it pertains to the disclosures of Mitsuhashi et al., Geddes et al., and Bitner et al.

Neither Mitsuhashi et al., Geddes et al., nor Bitner et al., have been found to teach the limitations of claims 24, 27, 28, 30, 31, and 33-36. 

Becker et al., column 54, first full paragraph, teach:
As noted above, the methods of the present invention are useful in assays for detecting and/or quantitating specific nucleic acid target sequences in clinical, water, environmental, industrial, beverage, food, seed stocks and other samples or to produce large numbers of RNA amplification products from a specific target sequence for a variety of uses. For example, the present invention is useful to screen clinical samples (e.g., blood, urine, feces, saliva, semen, or spinal fluid), food, water, laboratory and/or industrial samples for the presence of specific nucleic acids, specific organisms (e.g., using species-specific oligonucleotides) and/or specific classes of organisms in applications such as in sterility testing (e.g., using universal oligonucleotides). The present invention can be used to detect the presence of, for example, viruses, bacteria, fungi, or parasites.

The aspect of using species-specific oligonucleotides (applicant’s “probes”) so to detect RNA from microbes, be they bacteria, yeast, fungi, and/or parasites, is deemed to fairly meet the requirements of claims 24, 27, 28, 30, and 31.  The fact that one can apply such technology to the detection of such microbes as found in “clinical samples” is deemed to render obvious the limitations of claims 28, and 33-36. 
In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Mitsuhashi et al., Geddes et al., and Bitner et al., whereby the method resulted in the detection of virtually any type of microorganism, including bacteria, viruses, fungi and parasites, for to do so would provide greater applicability and marketability of the assay.  In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 24, 27, 28, 30, 31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,971 (Mitsuhashi) in view of US 8,404,450 B2 (Geddes et al.) and US 8,030,034 B2 (Bitner et al.), as applied to claims 1, 2, 4, 7-10, and 12 above, and further in view of US 7,833,716 B2 (Becker et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,547,516 B2 (Light, II), at column 1, third paragraph, teaches:
Nucleic acid-based assays can enable highly specific and sensitive detection of nucleic acid analytes from a variety of sources, including clinical, industrial, environmental, and food sources. These assays can be used to determine or monitor for the presence or amount of biological antigens (e.g., prions), cell abnormalities, disease states, and disease-associated pathogens, including parasites, fungi, bacteria and viruses present in a host organism or sample. Nucleic acid-based assays may be qualitative or quantitative, with the quantitative assays providing useful information to practitioners for evaluating the extent of infection or disease or to determine the state of a disease over time. Quantitative assays can also be used, for example, to assess the effectiveness of a therapeutic treatment program or, alternatively, to determine the extent of an infection or contamination by a particular organism or virus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634